Citation Nr: 1230306	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  09-02 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial compensable disability rating for erectile dysfunction.  

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1968 to June 1974, and from May 1975 to September 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which in pertinent part, implicitly granted service connection for erectile dysfunction (by granting special monthly compensation for loss of use of a creative organ, though not explicitly granting service connection for erectile dysfunction) and assigned a 0 percent initial rating, and denied service connection for hypertension.  The Veteran appealed and perfected his appeals regarding the initial rating assigned to erectile dysfunction and the denial of service connection for hypertension.  While the Veteran had also perfected an appeal for service connection for tinnitus, that claim was granted by the RO in a June 2012 rating decision; therefore, the issue of service connection for tinnitus is not before the Board. 

The Veteran had requested a hearing before the Board; however, in September 2010, he submitted a signed waiver of his request for a hearing.  The request for a hearing is deemed waived.  

Following the RO's last adjudication in a January 2009 Statement of the Case (SOC), and prior to a scheduled Board hearing, the RO added more current VA treatment records, dated January 2009 to July 2010.  A notation from RO staff indicated that the RO had found no impact on appeal issues.  The treatment records do not contain any findings or opinions not already of record and are repetitive of information already of record.  The Board finds that a remand is not required.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The U.S. Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

In February 2011, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  



FINDING OF FACT

In August 2012, before the Board promulgated a decision, the Veteran submitted to the Board a signed written request to withdraw his appeal as to all issues the Board had previously remanded to the Appeals Management Center (AMC) for further development.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the issue of entitlement to an initial compensable disability rating for erectile dysfunction have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 

2.  The criteria for withdrawal of the appeal as to the issue of entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In February 2011, the Board remanded the issues of entitlement to a higher (compensable) initial disability rating for service-connected erectile dysfunction and service connection claims for tinnitus and hypertension, to include as secondary to diabetes mellitus, to the RO via the Appeals Management Center (AMC) for further development.  The AMC issued a rating decision in June 2012, which granted service connection for bilateral tinnitus and assigned a 10 percent initial rating, effective June 2007.  

In a June 2012 Supplemental Statement of the Case (SSOC), the AMC continued the initial noncompensable (0 percent) rating for the service-connected erectile dysfunction and continued the current denial of service connection for hypertension, to include as secondary to diabetes mellitus.  
In August 2012, the Board received an Appeals Satisfaction Notice signed by the Veteran, which also included the VA claim number.  He indicated that, based on the decision rendered, he was satisfied as to the issues on appeal and wished to withdraw any remaining issues that had been remanded to the AMC by the Board for further development.  

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2011).  As the Veteran has withdrawn this appeal, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on the issues of an initial compensable rating for erectile dysfunction and service connection for hypertension, and they are dismissed. 


ORDER

The appeal for an initial compensable rating for erectile dysfunction is dismissed.  

The appeal for service connection for hypertension, to include as secondary to diabetes mellitus, is dismissed.  




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


